Chalmers, J.,
delivered the opinion of the court.
The statute which enables suits to be instituted and conducted without pre-payment of costs, or without security therefor, does not relieve of ultimate liability to a judgment for costs at the end of the litigation. The whole object of the law is to give poor persons an opportunity to assert their rights ; but, if they fail, the opposing party is entitled to demand a judgment for the costs which he has been wrongfully forced to expend. If the plaintiffs be paupers, the judgment may be of little benefit, but he is, nevertheless, entitled to it.
Motion denied.